Ingraham, J.
I concur with the presiding justice that the order appealed from should be affirmed. The legislature has given this court jurisdiction to decree a divorce where the plaintiff was a resident of the state where the offense was committed, and is a resident thereof when the action was commenced, or where the parties were married within this state, irrespective of the residence of the defendant or the service of process on him within this state. Whether or not other states or foreign countries will recognize a decree granted where the defendant is not personally served within this state, or does not appear in the action, cannot affect the jurisdiction of this court or the validity of the decree within this state. It is enough for us that by express provision of law this court is given jurisdiction to entertain this action, and to make a decree which will be valid in this state, and in an action brought for a divorce the court is, by express provision of the Code, given power to grant alimony and counsel fee. The fact that this court has refused to recognize judgments rendered in courts of other states where such courts have not obtained jurisdiction over the person of the defendant by service of process upon him within the state in which the divorce is granted, is no reason why the courts of this state should refuse to exercise the jurisdiction expressly given to them by law. I also concur with the presiding justice that the amount awarded by the order appealed from was, under the circumstances, reasonable.